                 Case 1:21-cv-01402-ELH Document 7 Filed 09/01/21 Page 1 of 2


                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

    PETER J. MESSITTE                                                              6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                     GREENBELT, MARYLAND 20770
                                                                                          301-344-0632

                                                MEMORANDUM

       To:            Counsel of Record

       From:          Judge Peter J. Messitte

       Re:            In re Visa Application Cases

       Date:          September 1, 2021

                                                     ********
       Having held a virtual status conference on September 1, 2021, at which representatives of the
       USCIS, the Maryland U.S. Attorney's Office, and various Plaintiffs' counsel were in attendance,
       it is the 1st day ofSeptember 2021,

       ORDERED

               I. Any stay previously put in place by the Court is LIFTED;

               2. The U.S. Attorney's Office is DIRECTED to file a universal Motion to Transfer in
                  appropriate pending court cases within 30 days hereof;

               3. Plaintiffs' counsel may respond to said Motion within 30 days thereafter, either
                  individually or universally;

               4. The U.S. Attorney's Office may file a Reply, if any, within 15 days thereafter.

               5. The U.S. Attorney's Office is directed to provide to the Court and to Plaintiffs'
                  counsel, as promptly as possible, copies of:

                      a. Its list ofcases in this Court filed during 2021 seeking orders that the USCIS
                         process visa applications;

                      b. The explanatory sheet ofUSCIS visa programs referred to by General
                         Counsel Tabbador and AUSA Corcoran during today's conference; and

                      c. The decision ofthe United States District Court for the Western District of
                         Washington ordering certain visa applications be acted upon within a specific
                         timeline or timelines.

                                                        I
          Case 1:21-cv-01402-ELH Document 7 Filed 09/01/21 Page 2 of 2




Despite the informal nature of this ruling, it shall constitute an Order of the Court and the Clerk is
directed to docket it accordingly.




                                                             P ter J. Messitte
                                                      U 'ted S ates District Judge

CC:    Court File




                                                  2
